Title: To George Washington from Jacob Read, 13 August 1798
From: Read, Jacob
To: Washington, George



Sir,
New York 13th August 1798

A desire to fulfill the Wishes & to further the Veiws of a Friend who I most Sincerely Esteem and who I believe possesses much of your good opinion must be my appology for troubling you with the present Letter—In doing so I cannot omit the pleasing opportunity of offering you my most Sincere respects & good Wishes, and of expressing to you the happiness I felt on receiving the Intelligence of your Accepting the Command of the Armies of the United States—Had it been possible Sir for any Incident to have endeared you Still more to a grateful and Admiring Country! or to have raised you higher than you So deservedly Stood in the Esteem of the American people! this last Act! this Ma[g]nanimous Sacrifice! was the only one that coud have done So! Permit me Sir an humble Individual to offer you the Tribute of my best thanks and in felicitating my Country on this happy event to Exult in the Idea That Tuero duce nil desperandum!
You will please Sir to recollect that Mr Ralph Izard some five or Six Years past by your Permission Sent his son George to study the Military art at Metz in France—he returned last Winter and from a slight Acquaintance with him he appears to me to be a

Sensible Amiable fine young Gentleman—very Manly in his person and Correct in his deportment—He is also said to have profitted much of his advantageous Situation in France and to be a very good Engineer—he is now employed in Erecting Some works at Charleston in So. Carolina and by his reports and Plans has given great Satisfaction to the Secretary at War.
Mr Izard has been exceedingly hurt and is Still very sore at Seeing a Number of young men (Some of whom never were at all in the army or had Studied Military Science an hour) appointed Captains and put over his son’s head on raising the Second Regiment of Artillery—I have had frequent Letters from him on the Subject but nothing Cou’d be done Consistent with the Plan the President and Secretary at War had adopted—on hearing the report only of your having Accepted the Chief Command he wrote to me the Inclosed Letter which I pray leave to offer for your perusal with request that you will have the goodness not to mention that I have done so—I shou’d not trouble you with this Letter or the perusal of the Inclosed but that I do not know on what other Grounds than Mr Izard’s Special request I cou’d use the freedom at all to address you on the subject.
I pray you Sir to offer Mrs Read’s and my own most respectful Compliments to Mrs Washington and to accept for yourself the Tender of our greatest Esteem & best Wishes. I am Sir Your most Obedt Humble Servt

Jacob Read

